Citation Nr: 0933077	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO found that the Veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for hypertension.  The Veteran's claim for 
service connection had originally been denied in a March 1978 
RO rating decision.  A July 1991 RO rating decision found 
that the Veteran had not submitted new and material evidence 
to reopen the claim.

The Veteran filed a September 2004 notice of disagreement 
with the May 2004 decision.  The RO issued a December 2004 
statement of the case.  The Veteran submitted a timely 
substantive appeal (VA Form 9) in March 2005.  

In September 2005, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

On appeal in February 2007, the Board remanded the case for 
additional development, to include providing proper VCAA 
notice and obtaining VA treatment records and Social Security 
Administration (SSA) records.  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the February 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).





FINDINGS OF FACT

1. The RO denied the Veteran's request to reopen his claim 
for service connection for hypertension in a July 1991 
decision; the Veteran did not appeal that decision.

2. In July 2003, the Veteran filed an application to reopen 
his claim for service connection for hypertension. 

3. Some of the evidence submitted since the July 1991 
decision, when considered in the context of the entire 
record, relates to facts unestablished by the previously 
available record that are necessary to substantiate the claim 
for service connection for hypertension and raises a 
reasonable possibility of substantiating the claim.  
 

CONCLUSIONS OF LAW

1. The July 1991 RO decision that declined to reopen the 
Veteran's service connection claim for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2.  Because the evidence received since the July 1991 RO 
decision is new and material, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2008).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for hypertension.  Therefore, no 
further development is needed with respect to this part of 
the appeal.  As noted above, the reopened claim is addressed 
further in the remand below. 

II. Law and Regulations

a. New and Material Evidence

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Veteran filed his claim in July 2003 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the amended or current version of 38 C.F.R. § 3.156(a) 
controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

Factual Background

The Veteran contends that he began experiencing hypertension 
during service.  The Veteran's claim was originally denied by 
a March 1978 rating decision.  Service treatment records, 
which were available at that time, included an entrance 
reading of 118/82, a November 1972 reading of 160/120, a 
December 1973 reading of 124/80, and a separation reading of 
138/88.  The record also included an October 1975 VA medical 
record indicating treatment for hypertension.  The RO 
determined that there was no evidence of treatment for 
hypertension during service or evidence that the Veteran had 
hypertension manifested to a compensable degree within one 
year following separation from service.  The Board notes that 
the RO apparently overlooked the 160/120 blood pressure 
reading from November 1972.  In any event, the Veteran did 
not appeal the March 1978 rating decision and it became 
final.  38 U.S.C.A. § 7105.

Subsequently, additional medical evidence was obtained 
indicating treatment for hypertension.  The RO issued a July 
1991 rating decision finding that the Veteran had not 
submitted new and material evidence, as the additional 
evidence only referred to the Veteran's post-service 
diagnosis of hypertension.  The Veteran did not appeal the 
July 1991 rating decision and it became final. 38 U.S.C.A. § 
7105.

Post-July 1991 Record

Evidence added to the record since entry of the July 1991 
denial includes VA treatment records from August 1986 to 
August 2007; private treatment records from December 2002 to 
December 2007; SSA records; and statements from the Veteran.  
A May 1987 VA treatment record contains the following 
notation: "History of hypertension since 1974." 

The post-July 1991 record also includes a transcript of the 
Central Office hearing afforded the Veteran in September 
2005.  At that time, the Veteran testified that the examiner 
who conducted his separation examination told him his blood 
pressure was elevated and advised the Veteran "to have it 
checked."  Hearing Transcript at 7.  The Veteran stated that 
a few months later he was hospitalized at the East Orange 
VAMC where his hypertension was first diagnosed and treated 
with medication.  



Discussion

The Board finds that the Veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-July 1991 record reveals VA medical records dated 1986 
through 2007, private medical records dated 2002 through 
2007, SSA records, numerous statements provided by the 
Veteran, and the Veteran's September 2005 hearing transcript.  
Most of these documents qualify as "new" because they were 
not previously submitted, they are relevant to the issue at 
hand,  and the evidence is not cumulative of previously 
considered evidence.  The Board finds that one document in 
particular is also material.  A May 1987 VA treatment record 
indicates that the Veteran had a history of hypertension 
since 1974.  To the extent this record reflects the 
clinician's opinion as to the onset date of the Veteran's 
hypertension, the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).

The Board recognizes that the Veteran did not receive a 
medical diagnosis of hypertension during service.  However, 
the May 1987 record is material in light of the above-
mentioned in-service blood pressure reading of 160/120, which 
was not even referenced in the RO decision that denied the 
Veteran's original claim for service connection, and the fact 
that the diagnosis of hypertension in October 1975 falls just 
outside the one-year presumptive period for service 
connection for chronic disorders such as hypertension under 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  

As there is new and material evidence to reopen the claim, 
the Board must now make a determination on the merits: 
"review the new evidence 'in the context of' the old to 
determine whether the prior disposition of the claim should 
be altered."  Godfrey, 7 Vet. App. at 405; accord Anderson, 9 
Vet. App. at 546.  As explained in the remand below, 
additional development is warranted before the Board can 
address the merits of the Veteran's claim.

ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; this appeal 
is granted to this extent only. 


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for service connection for hypertension 
requires additional development.  See 38 C.F.R. § 19.9 
(authorizing the Board to remand a case "[i]f further 
evidence, clarification of the evidence . . . or any other 
action is essential for a proper appellate decision . . . 
.").

The Veteran asserts that he suffers from hypertension that is 
related to military service.  Service treatment records 
contain elevated blood pressure readings but no actual 
diagnosis of hypertension.  Specifically, a November 1972 
treatment record shows a blood pressure reading of 160/120.  
The Veteran has consistently stated that he was first 
diagnosed with hypertension within a few months of discharge 
and, as discussed above, the May 1987 clinician relied on 
this history in noting that the Veteran was diagnosed with 
hypertension in 1974.  October 1975 VA treatment records 
reveal that the Veteran was diagnosed with and treated for 
hypertension just 14 months after discharge.

In light of the in-service blood pressure readings, the 
October 1975 VA treatment record, and the May 1987 VA 
treatment record, the Board finds that medical examination is 
necessary to determine the approximate onset date of the 
Veteran's hypertension.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  

In view of the foregoing, the case is REMANDED to the RO for 
the following development: 

1. Schedule the Veteran for an 
appropriate VA examination to determine 
the approximate onset date of his 
hypertension.  The claims folder and a 
copy of this remand should be made 
available to the clinician for review.  

Following a review of the relevant 
service and post-service treatment 
records in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should provide an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
hypertension began during service or 
is causally linked to any finding 
recorded during service, to include 
the elevated blood pressure reading 
of 160/120? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.





2. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to 
the record subsequent to the May 2009 
SSOC, the AMC/RO must adjudicate the 
Veteran's claim on the merits.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
Veteran an opportunity to respond.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


